 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBureau of National Affairs, Inc. and Washington-Baltimore Newspaper Guild Local 35.1 Case 5-CA-8506March 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 17, 1977, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs. The Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.t The Administrative Law Judge incorrectly stated the Charging Party'sname. The caption is hereby corrected.2 Member Penello regrets that, in the face of the dramatic increase incaseload projected to 61,000 cases in the next fiscal year and the backlog ofcases awaiting trial amounting to crisis proportions, the Board would use itsalready overstrained resources to litigate issues involving such trivia.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This proceeding was heard before me at Washington, D.C.,on July 27.1 The complaint2alleges, in substance, thatRespondent violated its 8(a)(5) and (1) obligations byfailing to bargain with Baltimore-Washington NewspaperGuild, Local 35 (herein Union), when it installed atimeclock in the computer operations section and thereaf-l All dates herein mentioned are for 1977, unless otherwise stated.2 Issued May 14, on a charge filed and served March 22. The charge, asfiled, described as violative of Sec. 8(a)(5) and (I) Respondent's unilateralinstallation of timeclocks not only in the "computer room" but also in the"key punch area." By letter dated May 4, the Regional Director advised allparties that, with his approval, the charge had been withdrawn insofar as itdescribed as unlawful unilateral action, "the installation of timeclocks in thekey punch area."3 No issue of commerce or labor organization is presented. Thecomplaint alleges, and the answer admits, facts which establish thoseelements. I find those facts to be as pleaded.235 NLRB No. 2ter required that section's bargaining unit employees toclock in and out in connection with their work. Thecomplaint describes the timeclock's installation as theestablishment of a "new procedure." Respondent's answerdenies any unlawful conduct. For reasons hereafter stated,I recommend that the complaint be dismissed.At the hearing, all parties were afforded full opportunityto examine and cross-examine witnesses, to introduceevidence, to argue orally on the record, and to submitbriefs. Oral argument was waived. Posthearing briefs weresubmitted on behalf of the General Counsel, Respondent,and Charging Party, respectively.Upon the entire record in this case, including the briefsfiled by the parties, and from my observation of thedemeanor of the witnesses while testifying, I make thefollowing:FINDINGS OF FACT3Respondent's bargaining relationship with theUnionFor some years Respondent has recognized the Union asthe exclusive collective-bargaining representative of itsemployees in an admittedly appropriate unit.4Successivecollective-bargaining agreements have been negotiated, thelast of which was for a term beginning March 1, 1976, andending February 28, 1978.5Portions of the contract whichmay have bearing here are those establishing a grievanceprocedure culminating in arbitration and a managementprerogative clause titled "Article VII Functions of Man-agement." The latter provides:It is expressly understood and agreed by the partieshereto that nothing contained herein alters or isintended to alter the exclusive right of the Publisher tomanage the business. This includes control, direction,and discipline of the working force except as limited bythe terms of this Agreement.1. The alleged unilateral changes in employmentconditionsThe employees involved in the proceeding, about 10 orII in number, work in the computer operations section -one operating on a 24-hour basis. Day shift employees areregularly scheduled to work from 8:30 to 5 p.m. Monday toFriday with an hour break for lunch. The remainingemployees are on staggered shifts, each of which overlapsthe preceding one by 15 minutes or so. The normal weeklyscheduled hours for all computer section employees is 37-1/2 hours per week (7-1/2 hours per day), and the wages ofall such employees are computed on a per-hour basis.4 The appropriate unit is "all employees in the editonal, accountingbusiness, production, circulation and sales departments, and the personneloffice ...including all part-time employees, but excluding all temporaryemployees, all 'call-in' employees, all outside salesmen, all confidentialemployees ...managing editors and assistant managing editors, allsupervisory personnel ...5 The parties stipulated that the complaint erroneously referred to thecontract's terminal date as being February 28, 1977. A copy of the contract,in evidence, corroborates the stipulation.8 BUREAU OF NATIONAL AFFAIRS, INC.Up to March 21, the date Respondent began requiringthe computer section employees to record time in and outon the newly installed timeclock, the employees kept theirown time-worked records on a printed white card whichcontained separate columns for each day of the week and aplace for indicating hours taken on annual or sick leave.6Each employee was required to fill in manually the totalhours he or she worked each day, and to turn in to thesupervisor the total weekly hours over his or her signatureeach Friday. According to the undisputed testimony ofMaria Smith, a computer section employee, it was herpractice-and apparently that of the other computersection employees-to fill out the timecard every Friday byinserting 7-1/2 hours on each day's space without, how-ever, indicating the exact time of arrival or departure or thetime taken for lunch. A 7-1/2-hour entry was made even ifthe employee were late for work and even though he or shetook a lunch break of more, or less, than the I hourallowed. Sick leave and annual leave hours were entered onthe separate columns denoted on the card.Sometime in February, management agents decided tochange the time-recording procedures by having a time-clock installed requiring each employee to punch in andout on arrival and departure from the workplace at alltimes including lunchtime, but retaining use of the whitecard form to tally the total hours worked per week. OnMarch 2, Roz Rosenberg, the management agent immedi-ately responsible for administering Respondent's laborrelations policy, sent Elma Morrison, the Union's unitchairperson, the following memo:Sometime between mid-March and early April, wewill be installing time clocks in the Data ProcessingDepartment. Two clocks will be installed: one in thecomputer room, and one in the key punch area.All nonsupervisory personnel in the data control,data entry, and computer operations sections will berequired to punch the time clocks. Employees will berequired to punch when they report for work, whenthey leave for lunch, when they return from lunch, andwhen they leave at the end of their shifts.Employees will be officially told about the timeclocks sometime next week.Morrison received the memo on March 3 or 4, andwithin the next few days, she called Rosenberg on thesubject by telephone.7She then told Rosenberg that sheregarded the installation of the tirneclocks as a unilateralchange, and a bargainable item that should have beendiscussed with the Union; and that she viewed the situationas being entirely different from that involving other areaswhere timeclocks had been installed. Rosenberg respondedthat the timeclock installation really involved no changea On all shifts, however. except on a night shift manned by one employee.a supervisor was physically present in the computer section at all times.I The events here narrated appear from a composite of documentaryevidence and credited oral testimony by Maria Smith and Elma Morrison,witnesses called by the General Counsel, and Jack Boylan. Respondent'scorporate manager, a witness called by Respondent. Their testimony ismutually corroborative in its essentials and contains no relevant conflict.s At the hearing, Morrison gave as her reason for not communicatingagain with management concerning this matter that Rosenberg's memoran-dum did not request a meeting to discuss the problem. Her testimonybecause the employees would still be signing the weeklytimesheet just as they had before, and that, in any event, itwas management's right to make the change. Morrisonconcluded that conversation by stating that she "would getback" to Rosenberg. Admittedly, she did not do so.8Nordid she or any other union agent ever again pursue thesubject with Rosenberg or any other representative ofmanagement.On March 8, Respondent addressed a memo to allaffected employees stating that timeclocks would soon beinstalled and that detailed instructions about its use wouldbe issued on March 18. The detailed instructions were infact issued on March 18,9together with notices that thetimeclock procedures would go into effect the next Mon-day, March 21. The instant charge was filed March 22.2. The parties' contentions; discussions andconclusionsThe complaint's proponents assert that Respondent'sdecision to install the timeclock as a method of keepingtrack of time worked by computer section employees wasmade and implemented in violation of the Respondent's8(a)(5) obligations. Their position in this respect is basedon the theory that: (I) the institution of the timeclockprocedures constituted a "material, substantial and signifi-cant" change in work rules and practices governing theaffected employees' conditions of employment within theholding of such cases as Murphy Diesel Company, 184NLRB 757 (1970), enfd. 454 F.2d 303 (C.A. 7, 1971), andNathan Litlauer Hospital Association, 229 NLRB 1122(1977); and (2) the obligations imposed by Section 8(a)(5)on employers required Respondent to consult and bargainwith the Union on the matter before deciding to institutethe new procedures -and this it failed to do.In opposition, Respondent argues first that no significantor substantial change in work rules or employment condi-tions was in fact contemplated or effected by this institu-tion of the new procedures, but that, indeed, all that it didwas to choose a "more efficient and dependable mannerfor enforcing [longstanding] workplace rules" -a choice itwas free to make without advance bargaining with theUnion under the holding of Rust Craft Broadcasting of NewYork, Inc., 225 NLRB 327 (1976), and a related case,Wabash Transformer Corp., 215 NLRB 546 (1974). Respon-dent also makes two further contentions. One is that, inany event, no violation of its 8(aX5) obligations mayproperly be found in light of the advance notification itgave the Union about the changed procedures it meant toinstitute and the Union's failure, thereafter, to requestbargaining on the matter before filing the unfair laborpractice charge. The other is that the contract's manage-indicated that she regarded that memo's notice about the timeclockinstallation as being a fait acconpli. Morrison also testified that the Uniondid not pursue its charges with respect to the timeclock installation in thekey punch area because the key punch employees had previously beenrequired, inter alia, to "log-in" arrival and departure time.9 Included in this memo was the following statement: "The currentpolicy concerning excused or reasonable lateness will continue under thisnew procedure. Excessive lateness or abuse of this policy will result indisciplinary action and/or docking."9 DECISIONS OF NATIONAL LABOR RELATIONS BOARDment prerogative clause authorized it to act as it did in thecircumstances here involved.I deal first with the question of whether or not Respon-dent's institution of the timeclock procedures is properly tobe characterized as effecting a significant or substantialcharge in the work rules governing the conditions ofemployment of the affected employees. Based on myanalysis of all the decisions cited supra, I hold withRespondent that the facts in this case closely parallel thosein Rust Craft and that the complaint should therefore bedismissed.Like the instant case, Rust Craft was charged withviolating Section 8(a)(5) and (1) of the Act, when, withoutfirst bargaining with a union representative, it installed atimeclock where one had not existed before and requiredthe affected employees to punch in and out on arrival attheir workplace, on departure and return from lunch, andon departure from the workplace of the end of theworkday. The operative facts, as stated by the Board,showed that, before the installation of the timeclock, theaffected employees had been required to enter theirworking time manually on printed cards which containedseparate columns for each day of the week and, within eachcolumn, two boxes each for morning, afternoon, andovertime hours "in and out." Each employee was requiredto total his hours daily and enter his total hours over hissignature at the end of each week. A number of employeeshad, however, fallen into the habit of simply transcribingtheir scheduled hours of work onto the timecards at the endof the week, and in one case, at least, to do no more than toset out the number of hours worked. The Board dismissedthe complaint. It said, in part:In the circumstances of this case, it is clear that whilethe change to a mechanical proceedure for recordingworking time marked a departure from the previouspractice, more importantly the rule itself remainedintact. As to those employees who had conscientiouslyfollowed this rule in normally marking their timecards,the new timeclock procedure would have been inconse-quential. Therefore, the General Counsel's reliance onMurphy Diesel Company [184 NLRB 757 (1970)], andsimilar cases, is misplaced. For in Murphy we foundthat the respondent employer initiated new and morestringent rules which represented a "material, substan-tial, and a significant change" ... in the circumstancesof this case. See Wabash Transformer Corp., Subsidiaryof Wabash Magnetics, Inc., 215 NLRB 546 (1974).While there is some evidence that Respondent waslax in enforcing its rule, we cannot say that inattentive -ness raised the former normal proceedure to the level of10 The Littauer Hospital case, supra, is quite distinguishable. There, thehospital not only unilaterally imposed on nurses who had never beensubjected to any time-recording rules (except when paid overtime work wasdemanded of them) a requirement that they punch a timeclock in and out,but also established new rules and disciplinary provisions designed toenforce the requirement. Further, the new rules vitally affected employmentconditions and employee tenure. The unilateral action was taken at a timewhen a newly certified union representing the nurses was in the process ofnegotiating a contract; a union demand that the new rules be subjected tonegotiation along with other related proposals about shift-time changes wasmet with a flat refusal by the Hospital on the grounds that its new rules werematters of managerial prerogative and were not subject to any duty toa term and condition of employment which the Respondentwas required to bargain over before changing. Forabsent discrimination, an employer is free to choose moreefficient and dependable methods for enforcing its workplace rules. In the circumstances of this case, we findthat the Respondent's introduction of the timeclockswas but a part of the day-to-day managerial control whichit wasfree to exercise. [Emphasis supplied ].In the instant case, I find that the workplace rule, whichRespondent here sought to implement and to enforce byrequiring the computer section employees to punch atimeclock instead of letting them continue to report theirhours worked on their own on the cards furnished them,was the rule requiring them to work a daily schedule of 7-1/2 hours between fixed arrival and departure times andalso to take a lunchbreak at a fixed time. The rule was alongstanding one; and as to employees who had conscien-tiously obeyed it in marking their weekly timecards, thenew procedure would, in the words used by the Board inRust Craft, "have been inconsequential." No new penaltieswere imposed for minor breaches of the rule and, indeed,Respondent made it clear to all concerned that under thenew procedures "the current policy concerning excused orreasonable lateness will continue," and that disciplinaryaction and/or docking would be imposed only in cases of"excessive lateness or abuse of [the established] policy."And although there is no evidence of what disciplinaryactions were taken by Respondent when, under the priortime recording procedures, employees were excessively latefor work without excuse, I cannot assume that it condonedsuch conduct without any penalty at all.?0In sum, I conclude and find that in instituting the newprocedures, that it did not for recording working time, thechanges, if any, Respondent made in the preestablished jobconditions of affected employees were no more significantor substantial than those involved in the Rust Craft case. Inreaching this conclusion, I am mindful of the fact that here,unlike Rust Craft, the timecards filled in by the employeesbefore the timeclock's installation did not contain anycolumns or boxes for marking exact "in-and-out" time. Butcareful reading of Rust Craft persuades me that thisdifference in the timecards is irrelevant. For, as noted, theBoard, in stating what it deemed to be the operative factsin Rust Craft, expressly noted the existence of a practiceindulged in by many of the affected employees (apparentlywithout penalty) to do no more than to transcribe theirscheduled hours of work onto the timecards at the end ofthe week and, in at least one instance, to disregard the "in-and-out" timeboxes altogether and merely note the totalnumber of hours worked, including overtime. tbargain. The Board found, in the circumstances, that the hospital's conductamounted to a "refusal to bargain" about significant changes in rules orpractices affecting employment conditions.I I note but find it unnecessary to reach or pass upon the merits of thetwo additional contentions advanced by Respondent in support of its case,namely, (I) that its decision to install the timeclock fell within themanagement prerogatives reserved to it by the bargaining contract'srelevant clause; and (2) in any event, the Union's failure to request ameeting for the purpose of bargaining about the timeclock installationdecision once management notified it about the matter precludes attributingto Respondent a refusal to bargain with the Union about the timeclockinstallation.10 BUREAU OF NATIONAL AFFAIRS, INC.For the reasons above stated, I conclude that Respon-dent did not violate Section 8(a)(5) and (1) of the Act, asalleged, in changing its time-recording procedures and thatthe complaint should be dismissed in its entirety.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I issue the following recommended:12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER12The complaint herein be, and the same is hereby,dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.II